Title: To George Washington from John Trumbull, 10 March 1780
From: Trumbull, John
To: Washington, George


          
            Sir.
            Lebanon [Conn.] 10th March 1780
          
          Having determin’d to Visit Europe, in a few Months—where Military Reputation is highly Esteem’d—and where, to have Serv’d in the American Army is a general Letter of Credit—I Beg leave to request from your Excellency a single Line expressive of my Services, and the Rank with which I was once honor’d. I should not have troubled your Excellency with this Application, had not the manner in which I quitted the Service, laid me under the disagreeable necessity of returning my Commission to Congress.
          I have requested Mr Brown to call on his Return from Philadelphia for your Commands—and shall trespass no further on your Time—than to wish you all Glory and Happiness—and to Assure you, that I am, With profound Respect and Esteem Your Excellency’s most Obedient, Oblig’d And Humble servant
          
            John Trumbull
          
        